DETAILED ACTION/
	This is a non-final rejection in response to application filed 8/20/21. Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porte (US 6328258).
	Regarding independent claim 1, Porte teaches a forward part of an aircraft propulsion unit nacelle 4, comprising: 
an air intake lip 5 positioned at a front end of said forward part, 
an acoustic panel 7, and 
a rigid connection 19 between the acoustic panel and the air intake lip, 
said nacelle forward part being configured in such a way that a resistive surface of the acoustic panel extends an interior surface of the air intake lip (as shown in figure 2 and 4), and 
wherein, with the acoustic panel having a thickness delimited between the resistive surface and a back skin (not labeled but present, col. 4, ll. 46-53), said connection is formed between the air intake lip and said back skin of the acoustic panel in such a way as to form a main propagation path for forces between said air intake lip and said back skin (as shown in figure 6b).
Regarding dependent claim 2, Porte teaches wherein the rigid connection 19 between the acoustic panel and the air intake lip comprises an intermediate component, a cross section of which has a first branch 16 for connection to the air intake lip, a second branch 32 for connection to the back skin of the acoustic panel, and a third branch 30 rigidly connecting the first branch to the second branch.

Regarding dependent claim 3, Porte teaches wherein the intermediate component is an annular component, formed as a single piece or as an assembly of several portions (as shown in figure 5, the rigid connection is annular, the first branch 16 is shown in the figure).
Regarding dependent claim 9, Porte teaches the air intake lip of which comprises a front frame 16 comprising a foot connected to an internal surface of the air intake lip 15 in an immediate vicinity of a front end of the acoustic panel 17.
Regarding dependent claim 10, Porte teaches an aircraft propulsion unit (see figure 1) comprising a nacelle comprising a front part 4 and a main part 2, said front part being in accordance with claim 1.
Regarding dependent claim 11, Porte teaches an aircraft (abstract) comprising a propulsion unit according to claim 10.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumbab et al. (US 2015/0315972).
Regarding independent claim 1, Lumbab teaches a forward part of an aircraft propulsion unit nacelle 10, comprising: 
an air intake lip 14 positioned at a front end of said forward part, 
an acoustic panel 100, and 
a rigid connection 200 between the acoustic panel and the air intake lip, 
said nacelle forward part being configured in such a way that a resistive surface 38 of the acoustic panel extends an interior surface of the air intake lip (as shown in figure 1 and 2), and 
wherein, with the acoustic panel having a thickness delimited between the resistive surface 38 and a back skin 190, said connection is formed between the air intake lip and said back skin of the acoustic panel in such a way as to form a main propagation path for forces between said air intake lip and said back skin (as shown in figure 1).
Regarding dependent claim 2, Lumbab teaches wherein the rigid connection 19 between the acoustic panel and the air intake lip comprises an intermediate component, a cross section of which has a first branch 32 for connection to the air intake lip, a second branch 200 for connection to the back skin of the acoustic panel, and a third branch (angled portion between 32 and 200) rigidly connecting the first branch to the second branch.
Regarding dependent claim 4, Lumbab teaches wherein the intermediate component comprises stiffening ribs 36.

Claim(s) 1-2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherry et al. (US 5941061).
Regarding independent claim 1, Sherry teaches a forward part of an aircraft propulsion unit nacelle 11, comprising: 
an air intake lip 15 positioned at a front end of said forward part, 
an acoustic panel 28, and 
a rigid connection (see figure 4a and 4b, combination of 29, 30, 35, 36) between the acoustic panel and the air intake lip, 
said nacelle forward part being configured in such a way that a resistive surface 38 of the acoustic panel extends an interior surface of the air intake lip (as shown in figure 1 and 2), and 
wherein, with the acoustic panel having a thickness delimited between the resistive surface (bottom of 28) and a back skin top of 28, said connection is formed between the air intake lip and said back skin of the acoustic panel in such a way as to form a main propagation path for forces between said air intake lip and said back skin (as shown in figure 4b).
Regarding dependent claim 2, Sherry teaches wherein the rigid connection between the acoustic panel and the air intake lip comprises an intermediate component, a cross section of which has a first branch 29 for connection to the air intake lip, a second branch 36,35 for connection to the back skin of the acoustic panel, and a third branch 30 rigidly connecting the first branch to the second branch.
Regarding dependent claim 5, Sherry teaches wherein the intermediate component has an additional thickness 32 inserted between a back edge of the air intake lip and a front end of the resistive surface of the acoustic panel.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binks et al. (US 2011/0197973).
Regarding independent claim 1, Binks teaches a forward part of an aircraft propulsion unit nacelle 22, comprising: 
an air intake lip 223 positioned at a front end of said forward part, 
an acoustic panel 210, and 
a rigid connection 230 between the acoustic panel and the air intake lip, 
said nacelle forward part being configured in such a way that a resistive surface 212 of the acoustic panel extends an interior surface of the air intake lip (as shown in figure 2), and 
wherein, with the acoustic panel having a thickness delimited between the resistive surface 212 and a back skin 214, said connection is formed between the air intake lip and said back skin of the acoustic panel in such a way as to form a main propagation path for forces between said air intake lip and said back skin (as shown in figure 2).
Regarding dependent claim 6, Binks teaches wherein the air intake lip comprises a back end comprising an extension wall 221 extending the interior surface in a direction of the back skin 214.
Regarding dependent claim 7, Binks teaches wherein said extension wall 221 extending the interior surface is extended by an annular surface connected to the back skin of the acoustic panel so as to form the rigid connection between the air intake lip and the back skin.  This is the case as the extension wall 221 is in contact with the back skin 214 and connected by fasteners 230, and all surfaces are annular.
Regarding dependent claim 8, Binks teaches in which the extension wall 221 extending the interior surface is fixed to a front wall of the acoustic panel (upstream side of 210), said front wall being configured to be in contact with the back skin of the acoustic panel and fixed to said back skin (front wall extends and becomes the backskin 214), so that the rigid connection between the air intake lip and the back skin comprises the front wall. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741